

Exhibit 10.1(a)
 
 
THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER ANY
SECURITIES LAWS OF ANY STATE. THEY MAY NOT. BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER.
SUCH ACT OR ANY SUCH LAW.
 
First China Pharmaceutical Group, Inc.
 
October 4, 2010
 
AMENDMENT TO THE CONVERTIBLE PROMISSORY NOTE DATED OCTOBER 3, 2010
 
In accordance with Article 9(b) of the Convertible Promissory Note granted on
October 3, 2010 by Sierra Growth Inc. to First China Pharmaceutical Group, Inc,
Sierra Growth Inc. hereby assigns the Convertible Promissory Note to Caledonia
Partners LLC.  This approval of this assignment relinquishes First China
Pharmaceutical Group, Inc, from any and all obligations to Sierra Growth Inc. in
regard to the Convertible. Promissory Note of October 3, 2010
 
IN WITNESS WHEREOF, the Company agrees to have the Promissory Note of October 3,
2010 to Caladonia Partners LLC under the same terms and conditions as agreed to
with Sierra Growth Inc.
 

 
First China Pharmaceutical Group, Inc.
             
By:
/s/ Zhen Jiang Wang
 
Name:
Zhen Jiang Wang
 
Title:
Chairman & Chief Executive Officer



 
 
 
Agreed and Accepted:
 
HOLDER  Sierra Growth Inc.
 
By:
 /s/ Josephine Agotilla
       
Name:
 Josephine Agotilla
       
Title:
 Authorized Signatory
 

 

